Broyles, C. J.
1. The court did not err in any of its rulings upon the demurrer to the petition as amended.
2. A third person who is neither the sender nor the addressee of a telegraph message may sue the telegraph company for its negligence in failing to deliver the message, where the message shows or the company is otherwise informed of his beneficial interest therein. 37 Cyc. 1716, and cases cited in note 17. Under this ruling and the facts of the instant case, the plaintiff was entitled to recover; and the verdict in his favor for $117.10 was authorized by the evidence.
(a) Under the principle of the ruling in Western Union Telegraph Co. v. Mansfield, 93 Ga. 349 (20 S. E. 650), the plaintiff was entitled to recover the statutory penalty of $25.
3. None of the grounds of the motion for a new trial show cause for a reversal of the judgment.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

Graham Wright, Francis B. Slarlc, for plaintiff in error.-
John K. Davis, contra.